Title: To Alexander Hamilton from Thomas Parker, 10 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] October 10, 1799. States that with the help of Tobias Lear he has selected ground for winter quarters for the Eighth, Ninth, and Tenth Regiments. Adds that he “made this arrangement on a Supposition that the Troops are to Encamp in the same manner as During the Revolution war. If I am not Correct in my Ideas of the Business be pleased to Inform me.… as there is a Scarcity of materials for Huting; that no time may be lost I have with the advice of Mr Lear employed Mr Mackee … Immediately to procure the necessary articles for Building. I think It absolutely necessary that money shoud be placed in his or some other agents hands.…” Encloses duplicate of a letter from George Washington.
 